DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the Applicant’s Amendment filed 4/19/2021

This application is in condition for allowance except for the following matters :
	The status of the related applications is advised to be current.
	Claims 24, 25, 28 and 29 should be canceled 
	The Examiner requests the applicant to renumber the claims in a successive manner whereby a claim depends only on a previous claim.	 
 	Applicant is requested to correct these deficiencies.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935, C.D. 11,453 O.G. 213.	
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
 
     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FP/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

May 4, 2021